28 N.Y.2d 722 (1971)
Jay Butterman, an Infant, by Louis Butterman, His Father, et al., Appellants-Respondents,
v.
R. H. Macy & Company, Inc., Respondent-Appellant.
Court of Appeals of the State of New York.
Argued February 24, 1971.
Decided April 7, 1971.
Cyrus M. Diamond for appellants-respondents.
Warren A. Herland and John P. Walsh for respondent-appellant.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs. Question certified answered in the affirmative. No opinion.